Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ingrassia, J.), imposed March 13, 1978, upon his conviction of burglary in the third degree, on his plea of guilty, the sentence being a definite prison term of five months. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Mollen, P. J., Mangano, Margett and Bracken, JJ., concur.